Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed August 25th, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated February 28th, 2022 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-26, 28, 31-32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Sunpower “The Pros and Cons of monocrystalline solar panels”.

In view of Claim 23, Onozaki et al. teaches a power-generating building material (Figure 2 & Paragraph 0001), comprising a substrate (Figure 2, #14B), a power generating layer (Figure 2, #16) and a protective layer (Figure 2, #14, #114A & Paragraph 0055-0057), wherein the power generating layer is disposed on the substrate, the protective layer covers the power generating layer (Figure 2) wherein the protective layer has a weighted average transmittance of 10% to 85% in a wavelength range of 300 nm to 1300 nm (Paragraph 0011). Onozaki et al. teaches that the protective layer has a thickness of 0.001 mm to 3 mm (Paragraph 0018 – 1 to 3000 µm).
In regards to the limitation, “an adhesion between the protective layer and the power-generating layer is ≥ 1 MPa”, Applicant discloses a layer intermediate the protective layer and the power generating layer comprises a ethylene-vinyl acetate copolymer (Claim 28).  Onozaki et al. teaches a layer intermediate the protective layer and the power generating layer comprises an ethylene-vinyl acetate copolymer (Figure 2, #18 & Paragraph 0258).
Onozaki et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an adhesion between the protective layer and the power-generating layer is ≥ 1 MPa”.  See MPEP 2112.01 I.
Onozaki et al. discloses that the power generating layer can comprise monocrystalline silicon (Paragraph 0254) but does not disclose a photoelectric conversion efficiency of the power-generating building materials is more than 14%.
Sunpower teaches that monocrystalline solar panels have high efficiency ratings of around 20%, are durable, and perform better than polycrystalline in low light levels and in higher temperatures (Page 2, Pros).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select monocrystalline as the material present in the power generating layer of Onozaki et al. for the advantages of having a durable and highly efficient device that performs in low light levels and in higher temperatures.

	In view of Claim 24, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the substrate layer has a thickness of 0.01 mm to 5 cm (Paragraph 0018).

	In view of Claim 25, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the power-generating layer has a structure of CIGS, GaAs, silicon, or CdTe (Paragraph 0254).

	In view of Claim 26, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the protective layer is made with at least an inorganic silicate (Paragraph 0056-0057).

	In view of Claim 28, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches that the solar cell further comprises an encapsulation layer of an ethylene-vinyl acetate copolymer (Figure 2, #18 & Paragraph 0258).

	In view of Claim 31, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the protective layer comprises inorganic glass (Paragraph 0056-0057) or organic glass (Paragraph 0253 & 0328).

	In view of Claim 32, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 31.  Onozaki et al. teaches the protective layer comprises organic glass (Paragraph 0253 & 0328).

In view of Claim 37, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 31.  Onozaki et al. teaches that the protective layer (Figure 2, #14) comprises a polymer layer (Figure 2, #214) that comprises ethylene-vinyl acetate copolymer (Paragraph 0107-0108 – ethyl vinyl ether & vinyl acetate), and a front film wherein the front film comprises as least inorganic glass (Paragraph 0056).


Claims 23, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Sunpower “The Pros and Cons of monocrystalline solar panels” in view of Raymond et al. (US 2010/0180928 A1).

In view of Claims 23, 31 and 36, Onozaki et al. teaches a power-generating building material (Figure 2 & Paragraph 0001), comprising a substrate (Figure 2, #14B), a power generating layer (Figure 2, #16), wherein the power generating layer is disposed on the substrate, the protective layer covers the power generating layer (Figure 2) wherein the protective layer has a weighted average transmittance of 10% to 85% in a wavelength range of 300 nm to 1300 nm (Paragraph 0011). 
In regards to the limitation, “an adhesion between the protective layer and the power-generating layer is ≥ 1 MPa”, Applicant discloses a layer intermediate the protective layer and the power generating layer comprises a ethylene-vinyl acetate copolymer (Claim 28).  Onozaki et al. teaches a layer intermediate the protective layer and the power generating layer comprises an ethylene-vinyl acetate copolymer (Figure 2, #18 & Paragraph 0258).
Onozaki et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an adhesion between the protective layer and the power-generating layer is ≥ 1 MPa”.  See MPEP 2112.01 I.
Onozaki et al. discloses that the power generating layer can comprise monocrystalline silicon (Paragraph 0254) but does not disclose a photoelectric conversion efficiency of the power-generating building materials is more than 14%.
Sunpower teaches that monocrystalline solar panels have high efficiency ratings of around 20%, are durable, and perform better than polycrystalline in low light levels and in higher temperatures (Page 2, Pros).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select monocrystalline as the material present in the power generating layer of Onozaki et al. for the advantages of having a durable and highly efficient device that performs in low light levels and in higher temperatures.
Onozaki et al. does not disclose a protective layer that comprises only a ceramic film.
Raymond et al. teaches a protective layer (Figure 23 & Paragraph 0087) that can comprise only a ceramic film with a thickness of 0.25 mils to up to an inch (Paragraph 0038).  Raymond et al. teaches that there is a need for improved solar cell devices/products such as PV arrays that better control reflection and/or increase the amount of incident sunlight that is absorbed by the solar cells. Preferably, the improved solar cells would have improved energy conversion efficiencies with or without tracking of the Sun's position, and the solar cells and PV arrays of solar cells would not be significantly more expensive to manufacture or require redesigns/modification of the underlying solar cell configuration or makeup (Paragraph 0010).  Accordingly, it would have been obvious to incorporate the protective layer that only comprises a ceramic film as disclosed by Raymond et al. in Onozaki et al. power-generating building material for the advantage of improving efficiency.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Cleereman et al. (US 2011/0100436 A1).


	In view of Claim 29, Onozaki et al. and Sunpower are relied upon for the reasons given above in addressing Claim 29. Onozaki et al. is silent on the thickness of the encapsulation layer.
	Cleereman et al. teaches that the preferred thickness of an encapsulation layer is from 0.1 to 1 mm while allowing the encapsulant layer to compensate for irregularities in the geometry of adjoining layers or translated through those layers (Paragraph 0039).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a thickness of 0.1-1 mm for the encapsulation layer of Onozaki et al. as it is a preferred thickness for an encapsulation layer that will function to compensate for irregularities in the geometry of adjoining layers or translated through those layers.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Temchenko et al. (US 2018/0311943 A1).


	In view of Claim 30, Onozaki et al. is relied upon for the reasons given above in addressing Claim 29. Onozaki et al. is silent on a surface layer having a haze in the range of 10-90%.
	Temchenko et al. teaches a surface layer with a haze in the range of 10-90%, and discloses that this configuration improves the visual clarity and aesthetic appearance of architectural components (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a surface layer with a haze in the range of 10-90% as disclosed by Temchenko et al. on Onozaki et al. power-generating building material for the advantage of improving the visual clarity and aesthetic appearance of architectural components.


Response to Arguments
Applicant argues that Onozaki et al. does not disclose the protective layer has a thickness of 0.01 mm to 0.6 mm.  The examiner respectfully points out to Applicant that Onozaki et al. teaches that the protective layer has a thickness of 0.001 mm to 3 mm (Paragraph 0018 – 1 to 3000 µm).  Accordingly, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726